Citation Nr: 0208100	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  95-41 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service in the U.S. Army from January 
1965 to December 1967.  He then had active service in the 
U.S. Navy from September 1968 to June 1970.  The veteran also 
had a period of inactive service.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1995 rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the veteran requested a hearing in 
November 1995.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in April 1997.  
The veteran withdrew his request for a hearing in April 1997.  
There are no other outstanding hearing requests of record.

The veteran filed a claim for posttraumatic stress disorder 
(PTSD) in May 1999.  That claim was denied by a rating 
decision dated in May 1999.  As no notice of disagreement was 
received for that claim, the decision became final and is not 
on appeal before the Board.  

FINDINGS OF FACT

1. A head injury was not manifested during active service.  

2. The veteran is not shown to have a head injury, or 
residuals of a head injury, that are causally or 
etiologically related to service or an incident of the 
veteran's active service.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, (2001); 
66 Fed. Reg. 45,620, 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a September 1995 letter and rating decision of the 
evidence needed to substantiate his claim, and he was 
provided an opportunity to submit such evidence.  Moreover, 
in an October 1995 statement of the case, the RO notified the 
veteran of regulations pertinent to service connection 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
Board finds that the foregoing information provided to the 
veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for service connection.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained.  In this regard, 
all known and available service, private, and VA medical 
records have been obtained and are associated with the 
veteran's claims file.  The veteran asserted that he was 
treated at the Long Beach naval hospital for a head injury in 
1970.  The Board emphasizes that the RO has requested all 
available records from the National Personnel Records Center 
(NPRC).  The NPRC has indicated that it has sent all 
available records.  The Board finds that no additional 
attempts to obtain records are required.  

When deciding disability compensation claims, VCAA and 
implementing regulations require VA to provide the veteran 
with a VA medical examination or medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Such an examination or 
opinion is necessary if the information and evidence of 
record (including the statements made by the veteran) does 
not contain sufficient competent evidence to decide the 
claim, but does include competent lay or medical evidence of 
a current disability or persistent symptoms of a disability; 
evidence establishing that the veteran suffered an event, 
injury or disease in service, or has a chronic disease 
manifest during the presumptive period; or an indication that 
the disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service connected disability.  The record contains no 
evidence that the veteran suffered a head injury during 
service, and there is no evidence that the veteran received 
treatment for residuals of a head injury after service.  In 
addition, there is no medical evidence that the veteran 
suffers from a current disability related to a head injury.  
As such, the Board finds a VA examination would not be useful 
in the present case.  See 38 U.S.C.A. § 5103A(d); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)(4)). 

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

This appeal arises out of the veteran's claim that he 
suffered a head injury during service and that he currently 
suffers from residuals of that head injury.  He maintains 
that service connection is therefore warranted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran's service medical records are included in the 
claims file.  His January 1965 U.S. Army enlistment 
examination reported no injuries or disorders related to the 
veteran's head and it was listed as "normal."  In June 
1967, the veteran sought treatment following an automobile 
accident.  The examination report indicated that he his chest 
collided with the steering wheel.  An X-ray showed no 
fractured ribs and his chest was observed to be clear.  No 
head injuries were noted.  A November 1967 U.S. Army 
separation examination reported that the veteran's head was 
"normal."  No head injuries were listed.  The veteran was 
examined in May 1970 for separation from U.S. Naval service.  
Identifying body marks, scars or tattoos were noted to 
include S5" scar across forehead, VSULA, S1" below left eye.  
No head injuries or abnormalities were noted on the clinical 
evaluation.  

In October 1995, the veteran stated that a metal plate was 
placed in his head during service.  He maintained that the 
plate has subsequently caused nausea, dizziness, fatigue, 
confusion, and vomiting.  He indicated that he had none of 
these symptoms prior to receiving the metal plate.  

In an April 1997 statement, as well as in his claim received 
at the RO in July 1995, the veteran asserted that he was in 
an automobile accident in approximately April 1970.  He 
stated that he was treated for a head injury at that time.  

In a letter received in May 1999, the veteran indicated that 
upon being released from Naval service, he suffered mental 
problems and was "therefore" involved in a car accident.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
evidence fails to support the claim of service connection for 
residuals of a head injury.  Absent clinical findings that 
the veteran suffers from a current disability, and as no head 
injury was shown to have been incurred during active service, 
service connection for residuals of a head injury is not 
warranted.  See 38 C.F.R. § 3.303(b); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (current disability is a prerequisite to 
an award of service connection).

The veteran's service medical records contain no evidence of 
a head injury or head disorder.  His three in-service 
examination reports, from to January 1965 to May 1970, noted 
that the veteran's head was "normal," and no reference was 
made to a head injury.  In April 1997, the veteran stated 
that he was involved in a car accident in April 1970.  There 
is no record of an April 1970 car accident in the veteran's 
service medical records.  The Board emphasizes that the 
veteran's service separation physical examination, which 
showed no abnormalities of the head, face, neck or scalp, was 
dated in the month following the alleged accident which left 
him brain-injured.  The Board observes that such a negative 
finding regarding the head is inconsistent with a trauma such 
as was described by the veteran, even considering that there 
is a notation as to scarring.  The record does contain a June 
1967 treatment report following the veteran's involvement in 
a car accident; however, while the veteran was treated for 
chest and rib injuries, no head injury was listed.  The 
evidence of record shows no diagnosis of a head injury during 
active service, and there is no clinical evidence that the 
veteran suffers from a current disability related to a prior 
head injury.

Absent a showing of a current disability, or evidence that a 
head injury or disorder occurred during active service, a 
grant of service connection may not be made.  As discussed 
previously, the Board concludes that a current VA examination 
is not necessary to decide this claim in view of the lack of 
medical evidence of an in-service head injury or a current 
disability related to a head injury. 

As to the veteran's statements that he suffered a head injury 
during service and has residuals from the injury, the Board 
notes that those statements, without any accompanying medical 
opinion, are insufficient to establish service connection, as 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons, while competent to provide an eyewitness 
account, are not capable of offering evidence that requires 
medical knowledge, such as a diagnosis). 

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim. 


ORDER

Service connection for head injury is denied. 



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

